Exhibit 10.1

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.

HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.

GLOBAL OPPORTUNITIES BREAKAWAY LTD.

450 Park Avenue, 30th Floor New York, NY 10022

March 1, 2010

Spectrum Brands, Inc.

Six Concourse Parkway, Suite 3300

Atlanta, GA 30328

Ladies and Gentlemen:

Reference is made to the Agreement and Plan of Merger, dated as of February 9,
2010 (as amended from time to time, the “Merger Agreement”), by and among SB/RH
Holdings, Inc., a Delaware corporation (“Parent”), Battery Merger Corp., a
Delaware corporation and a direct wholly-owned subsidiary of Parent (“Battery
Merger Sub”), RH Merger Corp., a Delaware corporation and a direct wholly-owned
subsidiary of Parent (“RH Merger Sub”), Spectrum Brands, Inc., a Delaware
corporation (the “Company”), and Russell Hobbs, Inc., a Delaware corporation
(“RH”), pursuant to which, subject to the terms and conditions therein,
(i) Battery Merger Sub shall merge with and into the Company, with the Company
as the surviving corporation, and (ii) RH Merger Sub shall merge with and into
RH, with RH as the surviving corporation. Each capitalized term used and not
otherwise defined herein has the meaning ascribed to such term in the Merger
Agreement.

1. Share Purchases During the Interim Period. Harbinger Capital Partners Master
Fund I, Ltd., a Cayman Islands exempted company (“Harbinger Master”), Harbinger
Capital Partners Special Situations Fund, L.P., a Delaware limited partnership
(“Harbinger Special Situations”), and Global Opportunities Breakaway Ltd., a
Cayman Islands exempted company (“Global Opportunities” and, together with
Harbinger Master and Harbinger Special Situations, the “Harbinger Parties”),
hereby (i) advise the Company that they (or one or more of their respective
controlled Affiliates) desire to purchase, at their sole discretion, up to
2,000,000 shares of Battery Common Stock during the period between the date
hereof and the Closing Date (the “Interim Period”) and (ii) request that the
Company waive the provisions of Section 2.6 of the Harbinger Support Agreement
in connection with any such purchases, in each case subject to the terms and
conditions of this letter agreement (this “Letter Agreement”).

2. Conditions to Share Purchases. The Company hereby waives compliance with
Section 2.6 of the Harbinger Support Agreement, but



--------------------------------------------------------------------------------

only to the extent set forth in this Letter Agreement, and acknowledges and
agrees that the Harbinger Parties (or their respective Affiliates) will have the
right (but not the obligation) to purchase up to 2,000,000 shares of Battery
Common Stock during the Interim Period subject to the following terms and
conditions:

(a) The total number of shares of Battery Common Stock purchased by the
Harbinger Parties in any week during the Interim Period shall not exceed an
aggregate of 100,000 shares.

(b) Any shares of Battery Common Stock purchased pursuant to and in accordance
with the terms of this Letter Agreement (collectively, the “Letter Agreement
Shares”) will be deemed (i) not to be “Covered Battery Shares” for purposes of
Section 2.2(a) or (b) or Article IV of the Harbinger Support Agreement and
(ii) to be issued and outstanding, but not Beneficially Owned by the Harbinger
Parties or any of their respective Affiliates, for purposes of the definition of
“Locked Up Covered Shares” in the Harbinger Support Agreement.

(c) Except as set forth in Section 2(d) of this Letter Agreement, each Harbinger
Party agrees that, during the term of this Letter Agreement, at any duly called
meeting of the stockholders of Battery (or any adjournment or postponement
thereof) or any request for the execution of written consents in lieu of a
meeting of the stockholders of Battery to obtain the Battery Stockholder
Approval or to consider any other matter of the type described in clauses
(i)-(iii) of Section 2.2(a) of the Harbinger Support Agreement (each, a “Battery
Voting Event”), such Harbinger Party shall, or shall cause the applicable holder
of record of its Letter Agreement Shares to, appear at the meeting, in person or
by proxy, or otherwise cause its Letter Agreement Shares to be counted as
present thereat for purposes of establishing a quorum, and it shall vote (or
cause to be voted), in person or by proxy (or deliver, or cause to be delivered,
a written consent covering), all of its Letter Agreement Shares, in each case to
the fullest extent that such matters are submitted for the vote or written
consent of the holder of such Letter Agreement Shares and that the Letter
Agreement Shares are entitled to vote thereon or consent thereto (i) with
respect to any Letter Agreement Shares purchased during the Interim Period from
any of Avenue International Master, L.P., Avenue Investments, L.P., Avenue
Special Situations Fund V, L.P., Avenue Special Situations Fund IV, L.P., Avenue
and CDP Global Opportunities Fund, L.P. (collectively, the “Avenue Parties”) or
any of their respective Affiliates, in accordance with the terms of the Avenue
Support Agreement; provided, however, that in the event that the obligations of
the Avenue Parties to vote in accordance with the terms of the Avenue Support
Agreement have been terminated or suspended pursuant thereto, such Letter
Agreement Shares shall thereafter be voted in the same proportion as the vote of
all Battery stockholders (other than the Harbinger Parties, the Avenue Parties
or any of their respective Affiliates) and (ii) with respect to any Letter
Agreement Shares purchased during the Interim Period from any Persons other than
the Avenue Parties or any of their respective Affiliates, in the same proportion
as the

 

2



--------------------------------------------------------------------------------

vote of all Battery stockholders (other than the Harbinger Parties, the Avenue
Parties or any of their respective Affiliates).

(d) Notwithstanding Section 2(c), in the event that the Merger Agreement is
terminated pursuant to Section 8.1(e) thereof, the obligation of the Harbinger
Parties to vote their Letter Agreement Shares in the manner set forth in
Section 2(c) shall be modified such that:

(i) in respect of any Superior Proposal that is not in the form of an Offer and
as a result of which the Merger Agreement was terminated, the Harbinger Parties
shall vote (or cause to be voted), in person or by proxy, or deliver (or cause
to be delivered) a written consent covering, the Letter Agreement Shares in the
same proportion as the vote of all Battery stockholders (other than the
Harbinger Parties or any of their Affiliates); and

(ii) in respect of any Superior Proposal that is in the form of a tender offer
or an exchange offer for shares of Battery Common Stock (an “Offer”) and as a
result of which the Merger Agreement was terminated, the Harbinger Parties shall
validly tender or cause to be validly tendered, pursuant to and in accordance
with the terms of the Offer, a portion of the Letter Agreement Shares in the
same proportion as shares of Battery Common Stock are tendered prior to the
expiration of the Offer by other stockholders (other than the Harbinger Parties
or any of their Affiliates). The Harbinger Parties shall deliver to the
depositary designated in the Offer in respect of the applicable Letter Agreement
Shares, all documents or instruments required to be delivered pursuant to the
terms of the Offer. Following the tender of the applicable Letter Agreement
Shares as required by this Section 2(d)(ii), the Harbinger Parties shall not
withdraw any Letter Agreement Shares from the Offer, unless and until (A) the
Offer has been terminated in accordance with the terms thereof or (B) this
Agreement has been terminated in accordance with Section 4.

(e) Except as otherwise provided herein, during the term of this Agreement, each
Harbinger Party agrees, severally and not jointly, that it shall not: (i) sell,
transfer, pledge, encumber, tender, gift, assign or otherwise dispose of, or
enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition (each, a “Transfer”) of, its Letter Agreement Shares, or any
interest contained therein; (ii) grant any proxies or powers of attorney or
enter into a voting agreement or other arrangement with respect to its Letter
Agreement Shares other than this Agreement; (iii) enter into, or deposit its
Letter Agreement Shares into a voting trust or take any other action which would
reasonably be expected to result in a diminution of the voting power represented
by its Letter Agreement Shares; or (iv) commit or agree to take any of the
foregoing actions; provided, that a Harbinger Party may Transfer its Letter
Agreement Shares only if the Transferee with respect to such Harbinger Party’s
Letter Agreement Shares agrees in writing in a form reasonably satisfactory to
Battery to be bound by the

 

3



--------------------------------------------------------------------------------

terms of this Letter Agreement with respect to the securities subject to such
Transfer, to the same extent as such Harbinger Party is bound hereunder.

3. Representations and Warranties. Each Harbinger Party, severally and not
jointly, represents and warrants to the Company that, as of the date hereof,
other than the Merger Agreement and the agreements referred to therein, no
Harbinger Party nor any Affiliate thereof is a party to, or bound by, any
agreement (other than this Letter Agreement and the Harbinger Support Agreement)
relating to the Mergers, any Battery Alternative Proposal (as defined in the
Harbinger Support Agreement), the voting of any of its shares of Battery Common
Stock or the sale, transfer or other disposition of its shares of Battery Common
Stock, or has any other arrangement or understanding with any other holder of
shares of Battery Common Stock relating to any of the foregoing.

4. Termination. This Letter Agreement shall automatically terminate upon the
earlier of (i) the valid termination of the Merger Agreement in accordance with
its terms and (ii) the closing of the Mergers. Notwithstanding the foregoing,
(a) the obligations contained in Section 2(d) shall survive until the six-month
anniversary of the valid termination of the Merger Agreement and (b) the
provisions of Sections 5 through 14 shall survive any termination of this Letter
Agreement.

5. Notices. All notices, requests, claims, demands and other communications
under this Letter Agreement shall be in writing and shall be deemed given if
delivered personally, sent via facsimile (receipt confirmed), sent by a
nationally recognized overnight courier (providing proof of delivery), or mailed
in the United States by certified or registered mail, postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

If to the Company, to:  

Spectrum Brands, Inc.

 

Six Concourse Parkway, Suite 3300

 

Atlanta, GA 30328

 

Attention:

   John T. Wilson, Esq.  

Fax No.:

   (770) 829-6928  

With copies to:

 

Sutherland Asbill & Brennan LLP

 

999 Peachtree Street, N.E.

 

Atlanta, GA 30309

 

Fax No.:

   (770) 853-8806  

Attention:

   Mark D. Kaufman, Esq.      David A. Zimmerman, Esq.

 

4



--------------------------------------------------------------------------------

 

and

 

Jones Day

 

222 East 41st Street

 

New York, New York 10017

 

Fax No.:

   (212) 755-7306  

Attention:

   Robert A. Profusek, Esq.      Andrew M. Levine, Esq.   If to any Harbinger
Party, to such party at:  

c/o Harbinger Capital partners

 

450 Park Avenue, 31st Floor

 

New York, New York 10022

 

Fax No.:

   (212) 658-9311  

Attention:

   Robin Roger, General Counsel  

With a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, New York 10019-6064

 

Fax No.:

   (212) 757-3990  

Attention:

   Jeffrey D. Marell, Esq.      Mark A. Underberg, Esq.

6. Entire Agreement; No Third-party Beneficiaries. This Letter Agreement
(together with the Merger Agreement and the Harbinger Support Agreement to the
extent referred to herein) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties hereto
with respect to the subject matter hereof. This Letter Agreement shall be
binding upon and inure solely to the benefit of each party. Except as set forth
in the immediately preceding sentence, nothing in this Letter Agreement, express
or implied, is intended to or shall confer upon any Person not a party to this
Letter Agreement any rights, benefits or remedies hereunder.

7. Equitable Relief. The parties agree that irreparable damage would occur and
that the parties would not have any adequate remedy at Law in the event that any
of the provisions of this Letter Agreement were not performed in accordance with
their specific terms or were otherwise breached by any party. It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches and/or threatened breaches of this Letter Agreement and to
enforce specifically the terms and provisions of this Letter Agreement in any
federal court located in the State of Delaware or in Delaware state court, this
being in addition to any other remedy to which they are entitled to at Law or in
equity.

 

5



--------------------------------------------------------------------------------

8. Governing Law. This Letter Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties, whether
arising in Law or in equity, in contract, tort or otherwise, shall be governed
by, and construed and interpreted in accordance with, the Laws of the State of
Delaware, without regard to its rules regarding conflicts of Law to the extent
that the application of the Laws of another jurisdiction would be required
thereby.

9. Assignment. Neither this Letter Agreement nor any of the rights, interests or
obligations under this Letter Agreement shall be assigned, in whole or in part,
by operation of Law or otherwise by any of the parties hereto without the prior
written consent of the other parties; provided, however, that each Harbinger
Party may assign its rights, interests and obligations hereunder, without the
prior written consent of the Company, to its respective Affiliates but only to
the extent that such Harbinger Party remains liable (along with such Affiliate)
for all of its obligations and liabilities hereunder. Any assignment in
violation of the preceding sentence shall be void. Subject to the preceding two
sentences, this Letter Agreement will be binding upon, inure to the benefit of,
and be enforceable by, the parties and their respective successors and assigns.

10. Consent to Jurisdiction. Each of the parties hereby irrevocably agrees that
any legal action or proceeding with respect to this Letter Agreement, or for
recognition and enforcement of any judgment in respect of this Letter Agreement
and obligations arising hereunder brought by any other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it shall not bring any action relating to this
Letter Agreement in any court other than the aforesaid courts. Each of the
parties hereby irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Letter Agreement (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve in accordance with this Section 10, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper, or (iii) this Letter Agreement or the subject mater
hereof, may not be enforced in or by such courts.

 

6



--------------------------------------------------------------------------------

11. Severability. If any term or other provision of this Letter Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Letter Agreement shall nevertheless remain in full force and
effect, insofar as the foregoing can be accomplished without materially
affecting the economic benefits anticipated by the parties to this Letter
Agreement. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties shall negotiate in good
faith to modify this Letter Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the transactions contemplated by this
Letter Agreement are fulfilled to the extent possible.

12. Waiver and Amendment; Remedies Cumulative. Subject to applicable Law,
(a) any provision of this Letter Agreement or compliance with any of the
agreements or conditions contained in this Letter Agreement may be waived or
(b) the time for the performance of any of the obligations or other acts of the
parties here may be extended at any time prior to the consummation of the
Mergers. Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
the party against whom waiver is sought; provided, that any extension or waiver
given in compliance with this Section 12 or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Any of the provisions of this Letter Agreement may be amended at any
time by the mutual written agreement of the parties. No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or of any other right. All rights and remedies existing under this
Letter Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

13. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT, THE ACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES HERETO
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

14. Counterparts. This Letter Agreement may be executed in two or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which together shall be considered one and the same agreement and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of

 

7



--------------------------------------------------------------------------------

this Letter Agreement, facsimile signatures or signatures by other electronic
form of transfer shall be deemed originals, and the parties agree to exchange
original signatures as promptly as possible.

SIGNATURE PAGE FOLLOWS

 

8



--------------------------------------------------------------------------------

Very truly yours,

HARBINGER CAPITAL PARTNERS

    MASTER FUND I, LTD.

By:   Harbinger Capital Partners LLC,   its investment manager By:       /s/
Robin Roger   Name:   Robin Roger   Title:   General Counsel

HARBINGER CAPITAL PARTNERS

    SPECIAL SITUATIONS FUND, L.P.

By:   Harbinger Capital Partners Special   Situations GP, LLC, its general
partner By:       /s/ Robin Roger   Name:   Robin Roger   Title:   General
Counsel

GLOBAL OPPORTUNITIES

    BREAKAWAY LTD.

By:   Harbinger Capital Partners II LP,   its investment manager By:       /s/
Robin Roger   Name:   Robin Roger   Title:   General Counsel

 

Acknowledged and Agreed to on this 1st day of March, 2010: SPECTRUM BRANDS, INC.
By:       /s/ Kent J. Hussey   Name:   Kent J. Hussey   Title:   CEO

[Signature Page to Harbinger Letter Agreement]